Fboessel, J. (concurring).
I concur for affirmance. I do not, however, read the arbitrator’s award or the judgment entered thereon as directing ‘ ‘ specific performance ” of a personal service contract.
The only dispute submitted to arbitration was whether petitioner was ‘ ‘ permanently disabled ’ ’, so as to entitle the corporation to terminate its liability to him after making specified payments for three years from the date of disability. All the arbitrators decided was that petitioner was not “ permanently disabled ”, and hence was improperly discharged under the “permanent disability” clause of the contract. In directing the corporation to reinstate him in his position, the arbitrators awarded the natural and logical relief called for by the nature of the dispute submitted to them.
Future performance will depend upon future events which cannot now be foreseen. The board of directors of the corporation may discharge petitioner for good cause, and any discharge without good cause will be at the peril of damages.